       Case 4:21-cv-01217-HSG Document 77 Filed 03/29/21 Page 1 of 3



 1   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 2   ERIC AKIRA TATE (CA SBN 178719)
     ETate@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522

 6   Attorneys for Plaintiff
     CLOUDERA, INC
 7

 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                           OAKLAND DIVISION
11     CLOUDERA, INC.,                                          Case No. 4:21-cv-01217-HSG
12                             Plaintiff,
                                                                STIPULATION AND
13           v.                                                 ORDER SUBSTITUTING
                                                                COUNSEL
14     DATABRICKS, INC., RICHARD
       DOVERSPIKE,
15
                               Defendants.
16

17          Pursuant to Civil Local Rule 11-5 and subject to the approval by the Court, notice is

18   hereby given that Plaintiff CLOUDERA, INC. substitutes the law firm of Morrison & Foerster

19   LLP as attorneys of record in place of the law firm Orrick, Herrington & Sutcliffe LLP in the

20   above-captioned matter.

21          It is hereby requested that effective immediately, all further pleadings, notices, and

22   correspondence be directed to Morrison & Foerster LLP’s attention at the address below:

23          ARTURO J. GONZÁLEZ (CA SBN 121490)
            AGonzalez@mofo.com
24          ERIC AKIRA TATE (CA SBN 178719)
            ETate@mofo.com
25          MORRISON & FOERSTER LLP
            425 Market Street
26          San Francisco, California 94105-2482
            Telephone:    415.268.7000
27          Facsimile:    415.268.7522
28
     STIPULATION AND ORDER SUBSTITUTING COUNSEL
     CASE NO. 4:21-CV-01217-HSG                                                                      1
       Case 4:21-cv-01217-HSG Document 77 Filed 03/29/21 Page 2 of 3



 1           Accordingly, the Plaintiff respectfully requests that Orrick, Herrington & Sutcliffe LLP be

 2   allowed to withdraw as counsel for Plaintiff and that the following Orrick, Herrington & Sutcliffe

 3   LLP attorneys’ names be removed from the Court’s electronic mail notice list and counsel’s service

 4   lists with respect to the above-captioned matter:

 5           AMY K. VAN ZANT
             avanzant@orrick.com
 6           MICHAEL D. WEIL
             mweil@orrick.com
 7           ORRICK, HERRINGTON & SUTCLIFFE LLP
             1000 Marsh Road
 8           Menlo Park, CA 94025
             Telephone: 650.614.7400
 9           Facsimile: 650.614.7401
10           SHAWN N. BUTTE
             SButte@orrick.com
11           ORRICK HERRINGTON & SUTCLIFFE LLP
             51 West 52nd Street
12           New York, NY 10019
             Telephone (212) 506-5000
13
             Orrick, Herrington & Sutcliffe LLP consents to being substituted.
14
       Dated: March 26, 2021                             ORRICK, HERRINGTON & SUTCLIFFE LLP
15

16
                                                         By:   s/ Amy K. Van Zant
17                                                             AMY K. VAN ZANT
                                                               Former Attorneys for Plaintiff
18                                                             CLOUDERA, INC.
19

20           Morrison & Foerster LLP consents to this substitution.

21     Dated: March 26, 2021                             MORRISON & FOERSTER LLP

22

23                                                       By:   s/ Eric Akira Tate
                                                               ERIC AKIRA TATE
24
                                                               Attorneys for Plaintiff CLOUDERA, INC.
25

26

27

28
     STIPULATION AND ORDER SUBSTITUTING COUNSEL
     CASE NO. 4:21-CV-01217-HSG                                                                            2
       Case 4:21-cv-01217-HSG Document 77 Filed 03/29/21 Page 3 of 3



 1                               ATTESTATION OF E-FILED SIGNATURE

 2          I, Eric Akira Tate, am the ECF User whose ID and password are being used to file this

 3   document. In compliance with Local Rule 5-1(i)(3), I hereby attest that Amy K. Van Zant has

 4   concurred in this filing.

 5     Dated: March 26, 2021                     s/ Eric Akira Tate
                                                 Eric Akira Tate
 6

 7

 8                                          ORDER

 9          The above substitution of counsel is hereby approved and SO ORDERED.

10
     Dated: 3/29/2021                           ____________________________________
11                                              The Honorable Haywood S. Gilliam, Jr.
                                                United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER SUBSTITUTING COUNSEL
     CASE NO. 4:21-CV-01217-HSG                                                                     3
